DENNIS, J.
This bill, filed on the 26th day of August, 1892, seeks to have a claim allowed in an auditor’s account finally ratified in June, 1889, set aside as “fraudulent and fictitious.” In the ease in which this account was passed, the plaintiff was a party, and the claim allowed was put directly in issue.
The allegations of the present bill, when analyzed, simply amount to the assertion that the claim was a fraudulent one; that it was put through upon the false testimony of the claimant herself and her husband, and that the present claimants were induced to forego their resistance to the allowance of such claim by the repeated assurance to them by the attorney for the claimant that the claim was a just one. It is true that the attorney of the claimant was also trustee in the case; but his declarations must be considered an having been made by him as attorney for the claimant; and as trustee, he had no fiduciary relations towards any of the distributees, so far as the allowance or rejection of any of their claims was concerned.
This is not such fraud as will justify a Court of Equity in setting aside a decree after enrollment.
United States vs. Throckmorton, 98 U. S. 61; Riddle vs. Baker, 13 Cal. 295.